Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, regarding “read and write latencies”, it is not clear the read or write latencies of which access is being referred to for the logical-to-physical tables.  
The term “relatively” in claim 15 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Publication No. 2008/0313505 A1), hereafter referred to as Lee’505.
Referring to claim 1, Lee’505, as claimed, an apparatus (flash memory system 100, see Fig. 1), comprising: a memory comprising a first portion, a second portion, and a third portion (flash memory 110 or RAM 114 divided into blocks, see Fig. 1); and a memory controller (memory controllers, see paras. [0023]-[0028] and Figs. 2-4) comprising a buffer memory (SRAM on controllers store other data such as mapping table, see para. [0034]) configured to store a first logical-to- physical table (flash memory controller 200 includes mapping table 220 comprising a number of logical to physical entries, see para. [0023] and Fig. 2), wherein the memory controller is configured to: determine that the first portion is accessed sequential to the second portion (block 100-block 200 are sequential, see Figs 2 and 3); and adjust the first logical-to-physical table to cause a memory transaction addressing the first portion to access remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 2, Lee’505 also discloses the memory controller is configured to:
store the first logical-to-physical table as an original logical-to-physical table in the buffer memory (blocks initially assigned, see para. [0024]; also mapping table includes number of logical addresses mapped to physical addresses, see paras. [0023], [0025], and Figs 2 and 3); generate a second logical-to-physical table using the first logical-to-physical table after the adjustment of the first logical-to-physical table (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]); and
write over the first logical-to-physical table in the buffer memory with the second logical- to-physical table, wherein the memory controller is configured to use the second logical-to- physical table to access the memory (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
	As to claim 3, Lee’505 also discloses the memory comprises at least one of flash memory (flash memory 110 or RAM 114 divided into blocks, see Fig. 1), NAND memory (NAND, see paras. [0032] and [0034]), phase-change memory, 3D XPoint™ memory, or ferroelectric random access memory, or any combination thereof.
	As to claim 4, Lee’505 also discloses the memory controller is configured to adjust the first logical-to-physical table in response to determining that the first portion is accessed sequential to the second portion a number of times greater than threshold (balancing the use for the memory blocks; minimum erase count exceeds a predetermined number, see paras. [0020] and [0030]-[0034]).
	 As to claim 5, Lee’505 also discloses the first portion is accessed as part of one or more of the following: a memory read operation; a memory write operation; and a memory refresh operation (write operations, see paras. [0020]).
remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 8, Lee’505 also discloses the memory controller is configured to change the first logical address from addressing to the first portion to addressing the third portion at least in part by: identifying, in the first logical-to-physical table, that the first logical address corresponds to a first physical address for the first portion (blocks initially assigned, see para. [0024]; also mapping table includes number of logical addresses mapped to physical addresses, see paras. [0023], [0025], and Figs 2 and 3);  identifying, in the first logical-to-physical table, that a second logical address corresponds to a second physical address for the third portion (tables 220, 320, 420, logical addresses map to physical blocks, see Figs. 2-4); and generating a second logical-to-physical table at least in part by reassigning the first logical address to correspond to the second physical address and by reassigning the second logical address to correspond to the first physical address (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 9, Lee’505 also discloses the memory controller is configured to: receive a training dataset (wear leveling technique and count, see paras. [0022], [0050] and Fig. 9); determine that the first portion is more frequently accessed than the second portion based at least in part on the training dataset (comparing erase counts and balancing, see paras. [0029], [0034] and Fig. 2); generate a plurality of logical-to-physical tables (mapping table comprising a number of logical to physical entries, see para. [0023] and Figs. 2-4) that each compensate for the first portion being more frequently accessed than the second portion; and select one of the plurality of logical-to-physical tables to be used when adjusting the first logical-to-physical table remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 10, Lee’505 also discloses the memory controller is configured to select one of the plurality of logical-to-physical tables based at least in part on a comparison of read or write latencies for each of the plurality of logical-to-physical tables (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 11, Lee’505 also discloses the memory controller is configured to determine that the first portion is accessed sequential to the second portion (block 100-block 200 are sequential, see Figs 2 and 3) after completion of a memory write operation, a memory read operation, a memory refresh operation, or any combination thereof (write operations, see paras. [0020]).
	Referring to claim 12, Lee’505, as claimed a method for operating a memory controller (memory controllers, see paras. [0023]-[0028] and Figs. 2-4), comprising: receiving a traffic dataset (wear leveling and count, see paras. [0022], [0050] and Fig. 9) comprising a plurality of data indicative of access frequencies (erase count associated with each physical memory block, see para. [0023] and Fig. 2) for a plurality of portions of a memory (flash memory 110 or RAM 114 divided into blocks, see Fig. 1) communicatively accessed by the memory controller, wherein the traffic dataset is generated while the memory controller uses a first assignment (blocks initially assigned, see para. [0024]; also mapping table includes number of logical addresses mapped to physical addresses, see paras. [0023], [0025], and Figs 2 and 3) that causes a first logical address to correspond to a first physical address for a first portion of the plurality of portions (mapping table 220 comprising a number of logical to physical entries, see para. [0023] and Fig. 2); determining that the first portion is accessed sequential to a second portion of the plurality of portions (block 100-block 200 are sequential, see Figs 2 and 3); generating a second assignment that causes the first logical address to correspond to a third remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]); and storing, in a buffer memory (SRAM on controllers store other data such as mapping table, see para. [0034]) configured to store the first assignment, the second assignment to overwrite the first assignment in the buffer memory (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
As to claim 13, Lee’505 also discloses determining that the first portion is accessed sequential to the second portion comprises determining that the first portion is accessed sequential to the second portion a greater amount during a duration of time than the first portion is accessed sequential to the third portion during the duration of time (comparing erase counts and balancing, see paras. [0029], [0034] and Fig. 2).
As to claim 14, Lee’505 also discloses generating the second assignment based at least in part on an evaluation of a plurality of assignments (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0028]).
Note claim 15 recites similar limitations of claim 10.  Therefore it is rejected based on the same reason accordingly.
Note claim 16 recites similar limitations of claim 12.  Therefore it is rejected based on the same reason accordingly.
As to claim 17, Lee’505 also discloses the memory controller is configured to repeat the generation of the plurality of the logical-to-physical tables and the selection of a respective logical-to-physical table until a number of iterations corresponding to a number of repetitions is greater than or equal to a threshold number of iterations (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0029]).
Note claim 18 recites similar limitations of claim 7.  Therefore it is rejected based on the same reason accordingly.
comparing erase counts and balancing, see paras. [0029], [0034] and Fig. 2); and generate the plurality of logical-to-physical tables to correspond to a plurality of assignment options that reassign at least some of the first set of portions to physical addresses corresponding to at least some of the second set of portions (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0029]).
As to claim 20, Lee’505 also discloses the memory controller is configured to select the first logical-to-physical table from the plurality of logical-to-physical tables based at least in part on a determination that considers the memory access latencies and a reassignment percentage of the first set of portions (remapping process; maps original logical addresses to updated physical addresses for wear-leveling, see paras. [0026]-[0029] and Figs 8, 9; also note: balancing the use for the memory blocks; minimum erase count exceeds a predetermined number, see paras. [0020] and [0030]-[0034])).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee’505 in view of CHO (U.S. Publication No. 2016/0124851 A1), hereafter referred to as CHO’851.
As to claim 6, Lee’505 does not explicitly disclose the memory comprises a first die comprising the second portion and a second die comprising the third portion.
CHO’851 discloses the memory (memory system 1000, see Fig. 14) comprises a first die (memory 1110, see Fig. 14) comprising the second portion and a second die (memory 1120, see Fig. 14) comprising the third portion.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’505’s invention to comprise the memory comprises a first die comprising the second portion and a second die comprising the third portion, as taught by CHO’851, in order to improve performance and reduce power consumption (see paras. [0006] and [0007]).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Araki et al. (U.S. Publication No. 2011/0191521 A1) discloses a flash memory device that manages erase count of each physical block and the erase frequency of each logical block.
Tanaka et al. (U.S. Publication No. 2014/0325127 A1) discloses storage system comprising flash memory modules subject to two wear-leveling processes.
Lee et al. (U.S. Publication No. 2008/0034153 A1) discloses flash module with plane-interleaved sequential writes to restricted-write flash chips.
Ko et al. (U.S. Publication No. 2011/0267952 A1) discloses dynamic latency-based rerouting of flows.
Ramanujan et al. (U.S. Publication No. 2016/0378396 A1) discloses accelerated address indirection table lookup for wear-leveled non-volatile memory.
Lee et al. (U.S. Publication No. 2009/0113121 A1) discloses swappable sets of partial-mapping tables in a flash-memory system with a command queue for combining flash writes.
Ahn et al. (U.S. Publication No. 2004/0085835 A1) discloses semiconductor memory device with reduced data access time.
Mothilal (U.S. Publication No. 2016/0197722 A1) discloses logical-to-physical address translation for a removable data storage device.






In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181